DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.
 
2. 	Claim 19 was added. Claims 1-2, 4-15 and 17-19 are now pending in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected because the use of the word “type”. The word "type" does not distinctly point out the intended claimed matter and is considered indefinite. Appropriate correction is required. 

Claim Analysis
5.	Summary of Claim 1:
A perfume composition comprising at least two perfuming accords, 

wherein a first perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a first olfactive note selected from the group consisting of floral, water, green, fruity and citrus olfactive notes, 5

wherein a second perfume accord of the at least two perfuming accords comprises perfuming compounds dominated by a second olfactive note selected from the group consisting of oriental, woody and meringue olfactory notes, 

wherein the first perfume accord is present in the perfume composition in an amount sufficient for the first olfactive note to be perceived by a subject at a 10first time, 

wherein the second perfume accord is present in the perfume composition in an amount sufficient for the second olfactive note to be perceived by a subject at a second time, 

and wherein the perception of the first olfactive note and the second olfactive note 15is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time,

wherein the first perfume accord further comprises a mixture comprising the first perfume accord encapsulated within a first matrix material,

wherein the second perfume accord is not confined in the first matrix material, and

wherein the first perfume accord comprising perfuming compounds having a volatility ranging from 70,000 to 100 µg/l in air.

 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-15 and 17-19 are rejected under 35 U.S.C. 103 as obvious over Li et al. (US PG Pub 2014/0178442 A1).
	Regarding claims 1-2, 4-7, 14-15, Li et al. teach a composition having a parent fragrance and microcapsules encapsulating another fragrance (Abstract), wherein the parent fragrance and the “another” fragrance read on the at least two perfume accords of the instant invention, wherein Li et al. teach fragrances are selected from fruit esters and cedarwood [0038-0039] thereby reading on the “fruity” notes and “woody” notes as required by the instant claim, wherein the composition comprises a fragrance delivery system that allows for the delivery of the parent fragrance and a non-parent fragrance at different times or in an oscillating fashion [0042] thereby reading on the “the first perfume accord is present in the perfume composition in an amount sufficient for the first olfactive note to be perceived by a subject at a 10first time” and the “second perfume accord is present in the perfume composition in an amount sufficient for the second olfactive note to be perceived by a subject at a second time” as required by the instant claim, wherein this delivery system is used to overcome the habituation experienced by consumers such that the fragrance becomes less noticeable over time thereby reading on the “perception of the first olfactive note and the second olfactive note 15is at a level sufficient to reduce, prevent, or suppress a reduced perception of the perfume composition by the subject over time”, wherein the microcapsules encapsulating the “another” fragrance reads on the “first perfume accord further comprises a mixture comprising the first perfume accord encapsulated within a first matrix material” and the parent fragrance reads on the “second perfume accord is not confined in the first matrix material”. Li et al. teach some fragrances are considered to be volatiles and some fragrances are non-volatiles and further define the volatile fragrances having a vapor pressure greater than about 0.01 mmHg and define the non-volatile fragrances having a vapor pressure of less than about 0.02 mmHg [0023]. Regarding claim 2, Li et al. teach the composition comprises a fragrance delivery system that allows for the delivery of the parent fragrance and a non-parent fragrance at different times or in an oscillating fashion [0042] thereby reading on the “second time is after the first time” as required by the instant claim. Regarding claims 5-6, Li et al. teach a preferred embodiment having a parent fragrance, a first fragrance different than the parent fragrance and a second fragrance different from the parent fragrance (Fig. 4, [0009]) thereby reading on the third perfume accord as required by the instant claim and further reading on the third time being after the second time.
	Li et al. are silent regarding the particular volatility ranging from 70,000 to 100 µg/l in air for the first perfume accord. Regarding claims 4 and 7, Li et al. are further silent regarding the volatility for the second perfume accord and the third perfume accord.	
	However, Li et al. teach that some fragrances are considered to be volatiles and some fragrances are non-volatiles and further define the volatile fragrances having a vapor pressure greater than about 0.01 mmHg and define the non-volatile fragrances having a vapor pressure of less than about 0.02 mmHg [0023]. As such, the fragrances of Li et al. are expected to overlap the claimed volatility ranging from 70,000 to 100 µg/l in air as required by the instant claim. 
	Li et al. do not particularly teach the first perfume accord particularly including perfuming compounds having floral, water, green, fruity and citrus olfactive notes and also do not particularly teach the second perfume accord comprising perfuming compounds dominated by a second olfactive note selected from the group consisting of oriental, woody and meringue olfactory notes.
	However, Li et al. teach the fruity esters and woody perfume compounds as separate perfume compounds with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” fruity esters and woody perfume notes in separate perfume accords as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claims 8-13, Li et al. teach the fragrances are present at a level from about 0.01% to about 40% by weight of the composition [0035]. 
	Li et al. do not particularly teach the amount of parent fragrance, first fragrance or second fragrance on a percent weight basis. Li et al. are further silent on the weight ratio of the parent fragrance, first fragrance and second fragrance.
	However, Li et al. teach the fragrances are selected to overcome the habituation experienced by consumers such that the fragrance becomes less noticeable over time. Thereby the amounts of the parent fragrance, the first fragrance and the second fragrance will affect the resulting habituation of the final product. Therefore, the amounts of parent fragrance, first and second fragrance can be optimized to reach the desired habituation of the fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 17-18, Li et al. teach a second group of microcapsules [0024-0029] and further teach a plurality of microcapsules thereby reading on the third group of microcapsules.
	Regarding claim 19, Li et al. teach spray dried microcapsules (claim 6). 
 	

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-2, 4-15 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of copending Application No. 16/307,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims overlap the scope of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
10.	 Applicant’s arguments, see p. 1-5, filed 3/16/2022, with respect to the 103 rejections of claims 1, 2, 4-15, 17 and 18 over Heltovics et al. in view of Dring et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Li et al.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Angel et al. (US PG Pub 2014/0364357 A1), Budijono et al. (US PG Pub 2015/0284660 A1), Lei et al. (US PG Pub 2016/0158121 A1).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763